Powell, J.
1. In a suit by a transferee of a negotiable instrument, an indorsement thereon in the corporate name of the payee, though not accompanied by the corporate seal, is sufficient proof of the transfer, unless the indorsement be denied by a sworn plea of non est factum. Civil Code, §3705; Sheffield v. Johnson County Bank, 2 Ga. App. 221 (58 S. E. 386).
2. The plea in the present case was not sufficient to put the plaintiff to proof of the indorsement. Crockett v. Garrard, 4 Ga. App. 360 (61 S. E. 552).
3. The court erred in granting a nonsuit. Judgment reversed.